Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The non-final office action mailed on 11/1/2021 has been reissued in order to change the shortened statutory period for reply from 2 months to 3 months. Accordingly, the shortened statutory period for reply has been set to expire 3 months from the mailing date of this non-final office action. 

Applicant's election with traverse of group I and the species shown in FIG. 1 in the reply filed on 9/22/2021 is acknowledged.  The traversal is on the ground(s) that:
the input port defined by the lower open end of housing 19 shown in FIG. 4 of the ‘398 publication cannot receive water under pressure from an external source.  
This is not found persuasive because:
The input port defined by the lower open end of housing 19 of the ‘398 application can receive water under pressure from an external source formed by the reservoir of water contained within bottle 6 surrounding the housing 19;
The independent claims fail to recite a special technical feature making a contribution over the art as explained in the rejection of claim 34 listed below.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-41 and 44-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to line 6 of claim 34, it is unclear as to how the “port” which is generally defined as an “opening” can have a closed position since no structure for closing the port has been positively recited in the claim.
	With respect to line 14 of claim 34, it is unclear as to what aspects of the “filter” and the “interior volume” defined by the “housing” are used to define the percentage of the interior volume of the housing that is filled by the filter.
With respect to lines 2-3 of claim 39, it is unclear as to how the “port” which is generally defined as an “opening” can have a closed position since no structure for closing the port has been positively recited in the claim.
With respect to claims 35, 36, 39, 45, and 46-48, it is unclear by “preferably” as to whether the broader or narrow limitation in those claims is intended.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nohren, Jr. (US 2006/0157398).
With respect to claim 34, Nohren, JR. discloses a portable water filtration device (see FIG. 4) including a housing 8, 19 defining an interior volume, the housing including an input port (e.g., the lower open end of the housing) for receiving water under pressure from an external source (e.g., water surrounding the housing contained within bottle 6), an output port 3 having an open position and a closed position (the open and closed positions achieved via closure crimping shoe 4), a filter 1 including an array of hydrophilic capillary fiber membranes, the filter 1 being positioned within the housing 8, 19 so as to forma fluid path between the interior volume of the housing and the output port such that, in use, when the output port is in the open position, water received at the input port flows under a pressure differential induced by the external source through walls of the capillary fiber membranes to respective open ends of the capillary fiber membranes to the output port (see paragraph 9), the filter 1 filling at least 65% of the interior volume of the housing (see FIG. 4).
Concerning claim 35, Nohren, Jr. discloses the filter as filling at least 80%, of the interior volume of the housing (e.g., since the hollo fiber membranes cover an entire area of the interior volume of housing 19 as shown in FIG. 4).
	As to claim 36, Nohren, Jr. discloses the housing 19  as being elongate in a first direction, and the capillary fiber membranes as being elongate, and the capillary fiber membranes and the housing being elongate in the same direction (see FIG. 4).
	Regarding claim 37, Nohren, Jr. discloses the housing 19 as being substantially cylindrical (see paragraph 42 and FIG. 4).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-38, 40, 41, 44, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 5,041,220) in view of Fritze (US 2004/0238428).
With respect to claim 34, Lee et al disclose a portable water filtration device (see FIG. 4) including a housing 10, 11 defining an interior volume, the housing including an input port for
receiving water under pressure from an external source (see the threaded opening including the flow line labeled “IN”), a filter including an array of hydrophilic capillary fiber membranes 17, a reservoir surrounding the filter (e.g., the annular space between elements 10, 18), and an output port having an open position (see the threaded opening including the flow line labeled “OUT”), the device further including the filter being positioned within the housing so as to form a fluid path between the reservoir and the output port such that, in use, when the output port is in the open position, water received at the input port flows under a pressure differential induced by the external source through walls of the capillary fiber membranes to respective open ends of the capillary fiber membranes to the output port (see FIG. 1), and further wherein the filter fills at least 65% of the interior volume of the housing (e.g., since a radial area of the filter constitutes about 94% of the interior area of the housing along a majority of the length of the housing as evidenced by TABLE at the bottom of col. 5). Lee et al fail to specify the output port as having a closed position. Fritze provides an outlet port defined by the filter assembly 106, piping 114, and isolation  valve110, the outlet port having an open position and a closed position (e.g., by opening and closing the isolation valve). Fritze suggests that the isolation valve controls flow on an outlet side of the filter. It would have been obvious to have modified the device of Lee et al so as to have included a closed position by including an isolation valve as suggested by Fritze in order to control flow on an outlet side of the filter.
	Concerning claim 35, Lee et al disclose the filter as filling at least 80%, of the interior volume of the housing (e.g., since a radial area of the filter constitutes about 94% of the interior area of the housing along a majority of the length of the housing as evidenced by TABLE at the bottom of col. 5).
	As to claim 36, Lee et al disclose the housing 10, 11 as being elongate in a first direction, and the capillary fiber membranes 17 as being elongate, and the capillary fiber membranes and the housing being elongate in the same direction (see FIG. 4).
	Regarding claim 37, Lee et al disclose the housing as being substantially cylindrical (e.g., since the housing can have an ID of 3.090 in., see the TABLE at the bottom of col. 5).
	Concerning claim 38, Lee et al disclose the housing as including a bleed valve (e.g., formed by the screw extending through the top of cap 11 into the inlet port as shown in FIG. 1) capable of operating to remove air from the interior volume of the housing.
As to claim 40, Lee et al disclose the filter as being removably positioned within the housing 10, 11 (e.g., since the housing can be opened via the threaded connection 28 and the filter can be removed via the removable connection 21, 23 shown in FIG. 4).
	Concerning claim 41, Lee et al disclose the filter as being a cartridge filter (e.g., including elements 17-19 and 21, see FIG. 4).
	Regarding claim 44, Lee et al disclose the device as not including a pressurizing means (e.g., since a pump is not shown in FIG. 4).
	As to claim 46, Lee et al disclose the capillary membranes having a plurality of pores having mean size of less than 15 nm (e.g., since the pores can have a size which will not pass materials of size greater than 1000 MW, see lines 49-51 of col. 8).
	As to claim 48, Lee et al disclose the housing and output port as being constructed of plastic materials (see the cross hatching of the housing in FIG. 4 and M.P.E.P. 608.02 IX).

Claims 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 5,041,220) in view of Fritze (US 2004/0238428) as applied to claim 34 above, and further in view of Pritchard (US 2015/0053602).
	With respect to claim 39, Lee et al and Fritze fail to specify the housing as including a drainage port located below the input port with the drainage port having an open and closed position. Pritchard discloses the concept of providing a housing with a drainage port located below the input port with the drainage port having opened and closed positions and suggests that such an arrangement permits cleaning out of the housing by periodically draining the housing without moving the housing (see paragraph 27). It would have been obvious to have modified the device suggested by Lee et al and Fritze so as to have included a drainage port as suggested by Pritchard in order to enable for cleaning out of the housing by draining the housing without moving the housing.
	With respect to claim 47, Lee et al and Fritze fail to specify a secondary filter located between the filter and the outlet port. Pritchard discloses providing a secondary filter located between a filter and an outlet port and suggests that the secondary filter provides for the removal of chemicals from water (see paragraph 47). It would have been obvious to have modified the combination of Lee et al and Fritze so as to have included a secondary filter located between the filter and the outlet port as suggested by Pritchard in order to provide for the removal chemicals from the water.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 5,041,220) in view of Fritze (US 2004/0238428) as applied to claim 34 above, and further in view of Tadlock (US 2005/0045552).
With respect to claim 45, Lee et al and Fritze fail to specify the housing as including a pressure regulator adapted to prevent the pressure in the device being raised above a predetermined level. Tadlock discloses providing a filter housing with a pressure regulator 136g to prevent the pressure in the device from being raised above a predetermined level (see FIG. 2A and paragraph 65). It would have been obvious to have modified the device suggested by Lee et al and Fritze so as to have included a pressure regulator as suggested by Tadlock in order to prevent the pressure in the device from being raised above a predetermined level.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 5,041,220) in view of Fritze (US 2004/0238428) as applied to claim 34 above, and further in view of Gallaher et al (US 2012/0138705).
With respect to claim 49, Lee et al and Fritze fail to specify the output port as including an antimicrobial additive. Gallaher et al disclose the concept of providing an output port (e.g., defined by dispenser outlet 148) of a filter 126 with an antimicrobial additive to prevent the growth of bacteria in the output port (see paragraph 30). It would have been obvious to have modified the output port in the combination suggested by Lee et al and Fritze so as to have included an antimicrobial additive as suggested by Gallaher et al in order to prevent the growth of bacterial in the output port.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beckius et al (US 2008/0105618), Czarnecki, Jr. et al (US 2,554,016), and Melvin (US 894,679) disclose liquid filtration devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146. The examiner can normally be reached 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773